dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-304-CV





JAMES AND JERI CUSHMAN, 					      APPELLANTS

INDIVIDUALLY AND O/B/O THE 

ESTATE OF JOSEPH CUSHMAN





V.



CITY OF ARLINGTON, THERON					        APPELLEES

BOWMAN, JERRY KENDRICK,

ROY MITCHELL, MARK T. GARBER,

JOHNNY SPRUIEL, AND KENNETH

BLANE SHAW







----------

FROM THE 348
th
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Joint Motion To Dismiss Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue. 





PER CURIAM	





PANEL D:	CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED: February 12, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.